JUSTICE STEIGMANN, dissenting: Perhaps the most fundamental rule of appellate review is that an appellate court reviews trial court judgments based only upon the evidence presented at the trial level. See People v. Reimolds, 92 Ill. 2d 101, 106-07, 440 N.E.2d 872, 875 (1982). Thus, in determining whether a trial court judgment was correct, this court should not consider evidence the trial court never heard. Because the majority opinion violates this fundamental rule, I respectfully dissent. I. THE MAJORITY’S CONSIDERATION OF EVIDENCE NEVER PRESENTED AT THE FITNESS HEARING In January 1998, Judge Ann Einhorn adjudicated Lisa to be an unfit parent. In April 1998, Judge Einhorn terminated Lisa’s parental rights to her two children, and Lisa appeals that termination. The correctness of the trial court judgment terminating Lisa’s parental rights, which arose out of the January 1998 fitness hearing, is the only issue before us on appeal. Accordingly, when reviewing that judgment, this court must limit itself to the evidence presented at that fitness hearing. Regrettably—and inexplicably—the majority has refused to do so. As shown by the attached appendix, the majority opinion is riddled with references to “evidence” Judge Einhorn never heard at the January 1998 fitness hearing. This other information is taken from earlier stages in the juvenile court proceedings involving Lisa and her children, such as DCFS reports and evidence presented at review hearings after the children were removed from Lisa’s custody. The majority’s consideration of such “evidence” constitutes particularly egregious error that can only confuse practitioners and litigants, even if the majority merely refers to it as “background.” First, the strict rules of evidence apply at all fitness hearings, including the one we are supposed to be reviewing. See In re M.S., 239 Ill. App. 3d 938, 946, 606 N.E.2d 768, 773 (1992). In contrast, no rules of evidence limit the admissibility of information presented at review hearings. Section 2—28 of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2—28 (West Supp. 1997)) provides that, at review hearings, “[a]ll evidence relevant to determining [questions regarding a child’s placement], including oral and written reports, may be admitted and may be relied on to the extent of [its] probative value.” Thus, by considering review reports and other information presented in earlier stages of these proceedings, the majority not only fails to limit itself to the evidence actually presented at the fitness hearing, but the majority does not even limit itself to the evidence that could have been admitted at that hearing. Second, Judge John DeLaMar conducted almost all of the earlier juvenile court proceedings from which the majority obtains the information it considers on appellate review. However, Judge Einhorn, not Judge DeLaMar, presided at the January 1998 fitness hearing. Thus, even though it would have been error for Judge Einhorn to have considered information presented at the earlier review hearings, at least she would have heard it; in this case, the majority reverses Judge Einhorn based on evidence she never even heard. II. THE PROPER SCOPE OF JUDICIAL NOTICE IN TERMINATION CASES The majority opinion contains the following statement: “An adjudicatory hearing was held in January 1998. The court took judicial notice of Lisa’s file and previous proceedings ‘to the extent that they meet the evidentiary requirements of this hearing.’ ” 305 Ill. App. 3d at 873. Surely the majority’s reference to judicial notice cannot be the basis upon which it contends that all of the otherwise inadmissible information Judge DeLaMar heard regarding Lisa and her children prior to the fitness hearing could somehow be (1) viewed as evidence properly before Judge Einhorn at the fitness hearing, (2) relied upon by Judge Einhorn in her ruling, or (3) appropriately considered by this court when we review Judge Einhorn’s ruling. Indeed, our recent decision in In re J.G., 298 Ill. App. 3d 617, 629, 699 N.E.2d 167, 175 (1998), should have put to rest the issue of “judicial notice of prior proceedings” as a basis for a claim that the trial court—or this court—could consider otherwise inadmissible material when resolving (or reviewing) the issue of parental fitness. In that case, this court wrote that although the trial court must necessarily take notice of certain facts relating to how a juvenile case has reached the point at which a fitness hearing is being held, “wholesale judicial notice of everything that took place prior to the unfitness hearing is unnecessary and inappropriate.” J.G., 298 Ill. App. 3d at 629, 699 N.E.2d at 175. Significantly, in J.G., we concluded as follows: “Above all, the trial court’s decision as to whether a parent is unfit should be based only upon evidence properly admitted at the unfitness hearing.” J.G., 298 Ill. App. 3d at 629, 699 N.E.2d at 175-76. See also In re C.M., 305 Ill. App. 3d 154, 165 (1999), where this court cited J.G. and wrote the following: “We have previously held that a court’s findings in an adjudicatory hearing on a petition to terminate parental rights must be based only upon the evidence presented during that hearing. [Citation.] By relying instead on evidence presented at a different hearing, nearly five years in the past, the court erred.” III. THE PROPER SCOPE OF REVIEW IN TERMINATION CASES In this appeal, this court’s focus must be solely on the evidence the trial court heard at the fitness hearing because we are reviewing only the judgment arising from that hearing. If the State did not present sufficient evidence to meet its burden at that hearing, we should reverse. However, we ought not reverse a trial court based upon “evidence” it never heard. As this court has previously written: “[T]his is a court of review, meaning we are supposed to be reviewing the evidence presented to the trial court and its rulings and findings thereon. No citation is necessary for the proposition[ ] of law that *** a party who has failed to present evidence at the trial level *** may not overcome that deficiency by presenting that evidence to the court hearing the case on appeal.” (Emphasis in original.) L.L.S., 218 Ill. App. 3d at 465, 577 N.E.2d at 1389. Consistent with its concerns that the rules of evidence be appropriately applied in juvenile court proceedings, the General Assembly has recently amended section 2—18 of the Act, entitled “Evidence,” by adding the following: “In any hearing under this Act, the court may take judicial notice of prior sworn testimony or evidence admitted in prior proceedings involving the same minor if (a) the parties were either represented by counsel at such prior proceedings or the right to counsel was knowingly waived and (b) the taking of judicial notice would not result in admitting hearsay evidence at a hearing where it would otherwise be prohibited.” (Emphasis added.) 705 ILCS 405/2—18(6) (West 1998) (as amended by Pub. Act 90—608, § 30, eff. June 30, 1997 (1998 Ill. Legis. Serv. 1575, 1604)). This change predates the sound decision of this court in J.G. concerning limits upon a court’s taking judicial notice in juvenile court proceedings—the decision that the majority in this case disregards. The following two scenarios demonstrate the inappropriateness of the majority’s approach in this case: (1) Defendant Jones is convicted of a felony offense in a bench trial before Judge Brown. On appeal, Jones argues that the evidence was insufficient to sustain his conviction, and in support of that argument, he cites allegedly exculpatory evidence that Judge Brown heard when he conducted Jones’ preliminary hearing. However, for whatever reason, that evidence was not presented at trial. (2) In a civil bench trial, Judge Brown finds in favor of the defendant and rejects plaintiff Smith’s argument that Smith’s injuries were due to the defendant’s negligence. On appeal, Smith argues that Judge Brown’s decision was contrary to the manifest weight of the evidence and a new trial is required. In support of that argument, Smith cites the factual averments contained in affidavits and depositions presented to—and considered by—Judge Brown when he ruled on and denied the parties’ respective motions for summary judgment prior to trial. However, for whatever reason, the cited affidavit and deposition evidence were not presented at the bench trial. Surely each of my colleagues in the majority would reject both of the above arguments and follow the fundamental rule that, in reviewing the trial court’s judgment, this court must restrict itself to considering only the evidence actually before the court at trial, not any pretrial material never presented at trial. Yet, no principled basis exists to distinguish the above two scenarios from the present case, in which the majority reverses the trial court’s decision to terminate parental rights based upon evidence never presented at the fitness hearing. IV PREPARING THE RECORD AND BRIEFS IN TERMINATION CASES Counsel can assist the reviewing courts in termination cases by focusing their attention, and thereby ours, on those parts of the record—and only those parts of the record—which are salient to the judgment for which review is sought. Counsel should avoid beginning the statement of facts with the first involvement of DCFS, which led in turn to the shelter-care hearing, the petition for adjudication, the hearing thereon, the dispositional hearing, and each and every review hearing, culminating with the filing of the petition for termination and the adjudicatory and best interests hearings thereon. Instead, counsel should proceed as follows: (1) begin with an overview of the trial court orders predating the petition to terminate parental rights (see, e.g., C.M., 305 Ill. App. 3d at 156-57 (describing the trial court procedures leading up to the petition to terminate parental rights); (2) lay out the allegations of the petition to termination (see, e.g., In re D.M., 298 Ill. App. 3d 574, 577, 699 N.E.2d 212, 214 (1998)); (3) summarize the evidence presented at the adjudicatory hearing on the termination petition, including the specific items of evidence that the State asked the court to take judicial notice of and the court’s rulings thereon (see, e.g., In re R.G., 165 Ill. App. 3d 112, 115-26, 518 N.E.2d 691, 693-700 (1988)); and (4) summarize the evidence presented at the best interest hearing, if pertinent (see, e.g., DM., 298 Ill. App. 3d at 578-79, 699 N.E.2d at 215-16). In preparing the record on appeal, counsel should include the transcripts of the hearings referred to in (3) and (4) and those specific items of which the trial court took judicial notice. In short, counsel should focus on the evidence presented at the hearing on the particular judgment on appeal. V CONCLUSION Cases involving the termination of parental rights are difficult and emotional, made no less so by their ever-increasing number in the Illinois judicial system. Given the stakes involved, all parties deserve the best that this system can deliver. Regrettably, the majority opinion falls far short of that mark. That opinion, if left to stand, will serve only to confuse the bench and bar in this important area. I can only hope that the supreme court will review this decision, reverse it, and reinstate the fundamental rule of appellate review that the appellate court must limit itself, when reviewing trial court judgments, to considering only the evidence before the trial court when the judgment was entered. APPENDIX (Bold letters indicate which judge presided at the relevant stage of the proceedings) 1. The majority describes in detail a January 1996 incident that led to the placement of H.C. into shelter care, including a discussion of two different doctors’ examinations of H.C. and their conclusions. 305 Ill. App. 3d at 870-71. However, the trial court heard no evidence about this incident at the fitness hearing. The court’s shelter-care order states only that “a physician” concluded that the bruises were inconsistent with a fall. (Judge DeLaMar presided at the shelter-care hearing.) 2. The majority discusses respondent’s family history and how she met Terry C. 305 Ill. App. 3d at 871. Although testimony at the fitness hearing established the “intertwined family relationship” between respondent and Terry C. that the majority describes, no party at the fitness hearing presented evidence on how and when the two met. (Judge DeLaMar received the home and background report upon which the majority relies and presided at the April 1996 dispositional hearing.) 3. The majority quotes a September 1996 review report as saying that respondent and Terry C. had made “ ‘very little progress towards attendance and completion of services.’ ” 305 Ill. App. 3d at 872. That report, however, was not admitted into evidence at the fitness hearing and is likely inadmissible hearsay. (Judge DeLaMar presided at the September 1996 review hearing.) 4. The majority states that, in January 1997, “[Terry C.] still denied he abused H.C. and did not attend counseling.” 305 Ill. App. 3d at 872. No evidence at the fitness hearing supports this statement. (Judge DeLaMar presided at the January 1997 dispositional hearing.) 5. The majority includes an extensive discussion of how H.C. and Ha.C. adjusted to their foster home, what sort of household the foster parents provided for the children, and what sort of attitude the foster parents exhibited toward the original goal of returning the children to respondent. This discussion includes a quotation from a letter that the foster mother wrote to the trial judge. 305 Ill. App. 3d at 873. However, at the fitness hearing, the trial court heard no evidence on this topic. In addition, the letter quoted by the majority, which was not admitted into evidence at the fitness hearing, was addressed to a different trial judge than the one who presided over the fitness hearing. (Judge DeLaMar presided at the March 1997 review hearing.) 6. The majority quotes an April 1997 review report as saying that respondent had made “ ‘tremendous progress’ ” and that Terry C. was “ ‘very bonded’ ” with the children. 305 Ill. App. 3d at 873. That review report was not entered into evidence at the fitness hearing, and although caseworkers testified regarding respondent’s progress, the court heard no evidence regarding Terry C.’s visits. (Judge DeLaMar presided at the May 1997 review hearing.) 7. The majority discusses the contents of August 1997 and October 1997 review reports. 305 Ill. App. 3d at 873. Although the information that the majority derives from those reports ended up in evidence at the fitness hearing, the reports themselves were not admitted into evidence. Despite that fact, the majority quotes from and refers directly to the conclusions of the October 1997 review report. 305 Ill. App. 3d at 873. (Judge Einhorn presided at the October 1997 review hearing.) 8. The majority discusses a letter written from CASA Powell to the trial court in October 1997. 305 Ill. App. 3d at 873. However, that letter was not admitted into evidence at the fitness hearing. (Powell’s letter was addressed to Judge Einhorn.) 9. The majority describes an incident involving respondent and Terry C. when the foster mother purportedly saw them together at Meijer. 305 Ill. App. 3d at 874. The foster mother herself did not testify at the fitness hearing, so it is unclear how the majority knows what she saw. (Judge Einhorn presided at the October 1997 review hearing.)